Citation Nr: 0300556	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  03-02 1937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to service connection for prostate cancer, 
claimed as secondary to radiation exposure.

In his March 2002 VA Form 9, the veteran requested a video 
hearing before a Member of the Board at the RO.  The 
veteran was scheduled for a video hearing in December 
2002.  In a November 2002 report of contact, the veteran 
requested that his previously scheduled hearing be 
rescheduled for February or March 2003.  In a December 
2002 letter the Board granted the veteran's motion to 
reschedule his hearing.  In January 2003, the RO advised 
that the veteran had been scheduled for a video hearing in 
February 2003 and that the veteran's representative 
requested the claims file to review prior to the hearing.

Accordingly, this case is REMANDED to the RO for the 
following:

The veteran's representative should be 
provided the opportunity to review the 
claims file prior to the February 2003 
hearing.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




